Citation Nr: 1628798	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), prior to October 19, 2012, and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In his March 2009 substantive appeal, the Veteran requested a hearing before the Board.  However, in June 2012, the Veteran's representative withdrew the request for a hearing.  As such, the hearing request is withdrawn.  38 C.F.R. § 20.704(e).  The case was remanded in April 2015 for further development.  

A January 2013 rating decision granted an increased 40 percent rating for his TBI residuals, effective October 19, 2012.  However, because this does not represent a full grant of the benefits sought on appeal, the Veteran's claim for a higher rating for his TBI residuals remains pending.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded this matter for a new VA neurological examination to assess the current severity of the Veteran's TBI residuals.  In so doing, the Board explicitly directed the examiner to review the records of a May 2008 nerve conduction and electromyography showing abnormalities consistent with motor and sensory polyneuropathy with features of demyelination and axonal loss in the median and ulnar nerves, and a May 2008 polysomnogram and July 2008 psychiatric treatment note indicating a diagnosis of sleep apnea, and to specifically opine as to whether sleep apnea and the noted sensory neuropathies were manifestations of the Veteran's TBI residuals.  However, on June 2015 VA examination, the examiner failed to even mention his sleep apnea or the May 2008 polysomnogram.  Furthermore, while the examiner includes a cursory mention of "sensory neuropathy" as a symptom associated with the Veteran's TBI residuals, there is no discussion or consideration of the May 2008 EMG, or other indication that the examiner had any knowledge of the specific type of sensory neuropathy which prompted the Board to request medical clarification.  Moreover, the Board notes that the examination report also indicates the Veteran's motor and sensory function was intact (despite the fact that sensory neuropathy is by definition evidence of the opposite.  Therefore, the Board finds the June 2015 VA examination report is inadequate for rating purposes, and a new examination is needed to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA treatment the Veteran has received for his TBI residuals.

2. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his TBI residuals.  Based on examination of the Veteran, a review of the entire record, and any tests or studies deemed necessary, the examiner must identify all residual symptoms and manifestations related to the Veteran's in-service head injury, and determine the current severity of each diagnosed residual.  The examiner must also describe the degree to which his residuals affect the facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  In so finding, the examiner should also provide opinions specifically responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea is a manifestation of his TBI residuals?  If so, the examiner must specifically describe the area of functioning affected by his sleep apnea (under the facets of cognitive impairment and other residuals of TBI not otherwise classified), and indicate the extent of such effect.  

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's sensory neuropathies of the median and ulnar nerve are manifestations of his TBI residuals?  If so, the examiner must specifically indicate the effect this has on his motor activity and sensory system as it pertains to the facets of cognitive impairment and other residuals of TBI not otherwise classified.

All opinions must include complete rationale citing to relevant clinical data and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




